          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION

 JOSE RODRIGUEZ-ORTIZ, individually and on
 behalf of all others similarly situated,
                                                            CIV. A. NO.
                     Plaintiff,

 vs.                                                        JURY TRIAL DEMANDED

 H.P. SERVICES, CORP.,

                       Defendant.
                                                            CLASS/COLLECTIVE ACTION


                                                            PURSUANT TO 29 U.S.C. §
                                                            216(b)/ FED. R. CIV. P. 23


                            PLAINTIFF’S COLLECTIVE ACTION
                             AND CLASS ACTION COMPLAINT

                                         I.      SUMMARY

    1.         Jose Rodriguez-Ortiz (Rodriguez-Ortiz) brings this lawsuit to recover unpaid overtime

wages and other damages from HP Services, Corp. (HP Services) under the provisions of section

216(b) of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended 29 U.S.C. §§ 201, et seq.,

the Puerto Rico Wage Payment Statute (the “PRWPS”), 29 L.P.R.A. §§ 171, et seq., §§ 250, et seq.,

and §§ 271, et seq., and the Virgin Islands Fair Wage and Hours Act (the “VIFWHA”), 24 V.I.C. § 1

et seq.

    2.         Rodriguez-Ortiz and those similarly situated regularly worked for HP Services in

excess of 40 hours each week. As shown below, HP Services failed to properly compensate Rodriguez-

Ortiz and all other similarly situated workers. When these workers were paid a day rate, they were not

paid overtime. When they were paid hourly, HP Services failed to properly calculate their rate of pay,



                                                  1
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 2 of 18



by failing to include all remuneration received, thereby depriving them of the appropriate rate of

overtime pay. HP Services also improperly classified Rodriguez-Ortiz and those similarly situated as

independent contractors. This action seeks to recover the unpaid overtime wages and other damages

owed to these workers.

                                  II. JURISDICTION AND VENUE

   3.          This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

   4.          Venue is proper in the U.S. District Court District of Puerto Rico pursuant to 28

U.S.C. § 1391(b).

   5.          The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

   6.          HP Services maintains its headquarters in Puerto Rico.

                                            III. PARTIES

   A. Jose Rodriguez Ortiz

   7.          Rodriguez-Ortiz is an adult resident of Puerto Rico. His written consent is on file with

the Court.

   8.          Rodriguez-Ortiz worked for Louis Berger through H.P. Services and performed work

for them and in the Virgin Islands and Puerto Rico.

   9.          Rodriguez-Ortiz performed deliveries. He would deliver generators and heavy

equipment for the work sites of the Defendants.

   10.         Rodriguez-Ortiz was paid a flat day-rate which ranged between $200 to $250 per day

regardless of the number of hours he worked.




                                                   2
            Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 3 of 18



    11.          Rodriguez-Ortiz customarily worked 12 or more hours a day, and consistently worked

over 60 hours a week. He was not paid overtime for hours worked over 40 in a workweek.

    B. Opt-In Plaintiffs

    12.          The following Plaintiffs who have opted into this matter were also employed by HP

Services:

          Maximino Delgado-De Leon
          Jorge Resto-Cortes
          Gerardo Nieves
          Joel Rodriguez-Vega
          Jose M Garcia-Roman
          Carlos Casillas
          Billy Aponte-Rodriguez
          Carlos M Torres-Cruz
          Luis F. Crespo Gonzalez
          Miguel A Santiago
          Abnel Ramos-Mendez
          Frank Reyes
          Jose L Morales-Espada
          Luis Navarro-Betancourt
          David Velez-Olivo
          Bryan Acevedo
          Samuel Baez-Concepcion
          Alex M. Rodriguez
          Rafael Vazquez
          Orlando Cubano-Velez
          Manuel A Correa-Cruz
          Manuel E Diaz-Monzon
          Miguel Garcia-Barrios
          Juan Carlos Gautier-Valentin
          Jorge M Diaz-Lopez
          Jetsny Vizcarrondo
          Orlando Rosado-Fuentes
          Jean L Rosado-Santiago
          Edwin Nieves-Torres
          Luis A Torres-Vega
          Jose O Rivera-Medina
          Carlos Encarnacion-Rivera

    13.          These consents are on file with the Court.

    14.          The Opt-in Plaintiffs worked through HP Services for Louis Berger in Puerto Rico.




                                                   3
           Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 4 of 18



    15.          Like Rodriguez-Ortiz, the Opt-in Plaintiffs were paid a day rate without overtime

compensation.

    16.          Like Rodriguez-Ortiz, the Opt-in Plaintiffs provided relief work after the hurricanes.

    17.          The Opt-in Plaintiffs customarily worked 12 or more hours a day, and consistently

worked over 60 hours a week. They were not paid overtime for hours worked over 40 in a workweek.

    C. Ortiz represents multiple proposed classes under the FLSA and Rule 23

    18.          Rodriguez-Ortiz brings this action on behalf of multiple classes. First, Rodriguez-Ortiz

brings this action individually and on behalf of all other similarly situated workers who were classified

as independent contractors and paid by HP Services’ day-rate system. HP Services paid each of these

workers a flat amount for each day worked and failed to pay them overtime for all hours that they

worked in excess of 40 hours in a workweek. The class of similarly situated employees or potential

class members sought to be certified is defined as follows (the “Day Rate Class”):

          All workers employed by or on behalf of HP Services and any subsidiaries, alter
          egos, or co-employers who were classified as independent contractors and paid
          a day-rate while staffed to Louis Berger.

    19.          Plaintiff Rodriguez-Ortiz also brings this action individually and on behalf of all other

similarly situated workers who were classified as independent contractors and paid by HP Services as

hourly employees, whose overtime rate was improperly calculated. The class of similarly situated

employees or potential class members sought to be certified is defined as follows (the “Hourly Class”):

          All workers employed by or on behalf of HP Services and any subsidiaries, alter
          egos, or co-employers who were classified as independent contractors and
          received an hourly rate plus fringe payments while staffed to Louis Berger.

    20.          The Day Rate Class and the Hourly Class are collectively the “Putative Class

Members.”

    21.          Rodriguez-Ortiz further seeks class certification pursuant to FED. R. CIV. P. 23 under

Puerto Rico Law (the “Puerto Rico Class”).



                                                    4
           Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 5 of 18



    22.           Rodriguez-Ortiz brings this action on behalf of themselves and on behalf of the Puerto

Rico Class:

          All workers employed by or on behalf of HP Services and any subsidiaries, alter
          egos, or co-employers who were classified as independent contractors and paid
          a day-rate or received an hourly rate plus fringe payments in Puerto Rico while
          staffed to Louis Berger.

    23.           Plaintiff Rodriguez-Ortiz brings this this action behalf of himself and on behalf of the

Virgin Islands Class:

          All workers employed by or on behalf of Louis Berger and any subsidiaries,
          alter egos, or co-employers who were classified as independent contractors and
          paid a day-rate in the Virgin Islands.

    24.           Defendant HP Services is registered and headquartered in Puerto Rico. It has made a

special appearance in this case.

    25.           HP Services and Louis Berger worked together in concert to employ the Putative Class

Members in Puerto Rico.

    26.           A Wage & Hour investigation was conducted regarding Louis Berger and HP Services’

pay practices.

    27.           The Case ID is 1841216.

    28.           Louis Berger agreed to pay more than $5,000,000.00 in back wages for it and the

subcontractors.

    29.           One of these subcontractors was HP Services.

    30.           The pay practices found to be overtime violations are the same pay practices which

Rodriguez-Ortiz and the Putative Class Members were subjected to and are at issue in this lawsuit.

                                     IV. COVERAGE UNDER THE FLSA

    31.           At all times hereinafter mentioned, HP Services has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    32.           At all times hereinafter mentioned, HP Services has been part of an enterprise within

                                                     5
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 6 of 18



the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    33.            At all times hereinafter mentioned, HP Services has been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce - such as relief

work equipment, hand tools, computers, automobiles, and cell phones – by any person and in that

said enterprise has had and has an annual gross volume of sales made or business done of not less

than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

    34.            At all times hereinafter mentioned, Rodriguez-Ortiz and the Putative Class Members

were engaged in commerce or in the production of goods for commerce.

    35.            At all times hereinafter mentioned, HP Services has been an employer within the

meaning of 29 L.P.R.A. § 250b and 24 V.I.C. § 1 et seq.

    36.            As will be shown through this litigation, HP Services treated Rodriguez-Ortiz, and

indeed all of its hurricane relief workers that were classified as independent contractors or employees

and paid a daily rate without overtime compensation or whose overtime rate was miscalculated.

    37.            HP Services’s misclassification of Rodriguez-Ortiz and the Putative Class Members as

independent contractors does not alter their status as employers for purposes of this FLSA collective

or class action.

                                              V.      FACTS

    38.            Following the massive devastation caused by Hurricane Irma and Hurricane Maria,

FEMA and other state and federal governmental departments, such as the Department of the Army

implemented programs to provide aid and repairs to Puerto Rico and the Virgin Islands.




                                                     6
             Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 7 of 18



      39.          As of November 1, 2018, FEMA alone awarded more than $4 billion for public

assistance programs. 1

      40.          As part of these efforts, Louis Berger was awarded multiple contracts for power

generation and repair. It deployed “more than 300 staff and independent contractors on the ground

in support of the Federal Emergency Management Agency (FEMA), U.S. Army Corps of Engineers

(USACE), U.S. Postal Service (USPS) and Defense Logistics Agency (DLA) missions to bring much

needed manpower, equipment and supplies” to residents of Puerto Rico2 and the Virgin Islands.

      41.          Louis Berger was the prime contractor and subcontracted this work through HP

Services and other subcontractors. Upon information and belief, Louis Berger and HP Services shared

supervision and control of Rodriguez-Ortiz and the Putative Class Members’ work schedules,

determined their rate and method of payment, and jointly maintained employment records for work

performed under the governmental programs. These entities jointly provided delivery, repairs, and

service and maintenance on generators for use in Puerto Rico and the Virgin Islands.

      42.          To implement this work, the HP Services hired workers such as Rodriguez-Ortiz to

perform skilled and manual labor to provide handyman, laborer, or mechanic services.

      43.          For this work, Rodriguez-Ortiz and the Putative Class Members were misclassified as

independent contractors. While exact job titles and job duties may differ, these workers are subjected

to the same or similar illegal pay practices for similar work.

      44.          For the Day Rate Class, HP Services classified all of these workers as independent

contractors and paid them a flat sum for each day worked, regardless of the number of hours that

they worked that day (or in that workweek) and failed to provide them with overtime pay for hours

that they worked in excess of 40 hours in a workweek.



1   https://www.fema.gov/news-release/2018/11/01/fema-public-assistance-funding-tops-4-billion-puerto-rico
2   https://www.louisberger.com/news/relief-bound-puerto-rico-and-virgin-islands


                                                          7
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 8 of 18



    45.         For the Hourly Class, HP Services improperly excluded certain payments it called

“fringe” payments from the regular rate of pay, and as a result Rodriguez-Ortiz and the Hourly Class

members were not paid overtime at the proper overtime rate required by federal law.

    46.         HP Services’ pay practices violate the FLSA, Puerto Rico wage laws, and US Virgin

Island wage laws.

    47.         Rodriguez-Ortiz and the Putative Class Members generally provided labor,

transportation, and/or mechanical services in connection with restoration of power in Puerto Rico

after the hurricanes, including installing, maintaining, servicing, and fueling generators. Initially, some

were paid a day rate by HP Services, but were then switched to hourly pay, paid him an overtime rate,

as well as some “fringe” pay. Even though in certain instances the overtime rate was 1.5 times the

regular hourly rate; it did not incorporate the fringe pay and as a result the overtime rate was improper.

    48.         Rodriguez-Ortiz and the Putative Class Members had no power to hire or fire other

workers. All aspects of their work were controlled by HP Services and Louis Berger. HP Services and

Louis Berger retained the authority to hire and fire, they issued pay, supervised, controlled, and

directed Rodriguez-Ortiz and the Putative Class Members, and they controlled all aspects of

Rodriguez-Ortiz and the Putative Class Members’ job activities.

    49.         HP Services and Louis Berger set Rodriguez-Ortiz and the Putative Class Members’

rates of pay and work schedule and prohibited them from working other jobs for other companies

while they were working on jobs for HP Services. HP Services and Louis Berger directly determined

Rodriguez-Ortiz and the Putative Class Members’ opportunity for profit and loss. Rodriguez-Ortiz

and the Putative Class Members’ earning opportunity was based on the number of days HP Services

scheduled them to work.

    50.         HP Services and Louis Berger ordered the hours and locations Rodriguez-Ortiz and

the Putative Class Members worked, tools used, and rates of pay received.



                                                    8
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 9 of 18



    51.         Rodriguez-Ortiz and the Putative Class Members were economically dependent on HP

Services and Louis Berger during their employment.

    52.         Rodriguez-Ortiz and the Putative Class Members did not incur operating expenses like

rent, payroll, marketing, and insurance.

    53.         No real investment was required of Rodriguez-Ortiz or the members of the Putative

Class to perform their jobs; they did not bring building supplies, tools, or equipment to the island.

These items were provided by HP Services and Louis Berger or its clients.

    54.         The job functions of Rodriguez-Ortiz and the members of the Putative Class were

primarily manual labor/technical in nature, requiring little to no official training, much less a college

education or other advanced degree.

    55.         The members of the Putative Classes did not have any supervisory or management

duties. Finally, for the purposes of their overtime claims, the members of the Putative Class performed

substantially similar job duties related to repair work and maintenance on generators for use in Puerto

Rico’s recovery efforts.

    56.         Rodriguez-Ortiz performed routine transportation, manual, and technical labor duties

that were largely dictated by HP Services and Louis Berger and/or their clients.

    57.         All of the members of the Putative Classes performed the same or similar job duties

and are subjected to the same or similar policies and procedures, which dictate the day-to-day activities

performed by each person.

    58.         The members of the Putative Class also worked similar hours and were denied

overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each week

and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them overtime, HP

Services paid the members of the Putative Classes a day-rate or an inappropriate overtime rate and

misclassified them as independent contractors.



                                                   9
         Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 10 of 18



   59.         HP Services’ policy of failing to properly pay its independent contractors, including

Rodriguez-Ortiz, violates the FLSA because these workers are, for all purposes, employees performing

non-exempt job duties.

   60.         Because Rodriguez-Ortiz and the Putative Class Members were misclassified as

independent contractors by HP Services and/or paid the incorrect overtime rate, they should receive

the correct amount of overtime for all hours that they worked in excess of 40 hours in each workweek.

   61.         HP Services’ day-rate system and fringe pay practices violate the FLSA because

Rodriguez-Ortiz and the Putative Class Members did not receive the correct amount of pay for hours

worked over 40 hours each week.

                                      VI.    FLSA VIOLATIONS

   62.         As set forth herein, HP Services has violated Section 7 of the FLSA, 29 U.S.C. § 207,

by employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess of 40 hours per week at rates no less

than 1 and ½ times the regular rates for which they were employed.

   63.         HP Services knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay the Putative Class Members overtime compensation. HP Services’ failure

to pay overtime compensation to these employees was neither reasonable, nor was the decision not

to pay overtime made in good faith.

   64.         Accordingly, Rodriguez-Ortiz and the Putative Class Members are entitled to overtime

wages, plus liquidated damages, attorney’s fees and costs.

                                    VII. PUERTO RICO VIOLATIONS

   65.         Rodriguez-Ortiz brings this claim under Puerto Rico law as a Rule 23 class action.

   66.         Puerto Rico law requires employers like HP Services to pay employees at one and one-



                                                   10
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 11 of 18



half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

HP Services was subject to Puerto Rico Law and Rodriguez-Ortiz and the Puerto Rico Class Members

are entitled to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

   67.         HP Services has violated Puerto Rico law by failing to compensate their employees for

hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for

which they were employed.

   68.         Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

from a worker's wages. HP Services made illegal deductions from the wages of Rodriguez-Ortiz and

the Putative Class Members. These deductions were not authorized and were done willfully.

    69.        Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for all

hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be paid

no later than the next official payday. HP Services regularly and willfully failed to properly pay

Rodriguez-Ortiz and the Putative Class Members and failed to do so in the time required. Puerto Rico

Code provides that employers who violate the provisions of this act are liable to affected employees

for unpaid wages, liquidated damages of an amount equal to the amount owed, costs, attorney's fees,

and other appropriate relief. 29 L.P.R.A. § 177.

    70.        Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from wrongful

discharge. Any employee who is terminated without just cause is entitled to mandatory severance

under Puerto Rico law. “Just cause for discharge of an employee shall be understood to be that which

is not based on legally prohibited reasons and on a whim of the employer.” 29 L.P.R.A. § 185b. HP

Services willfully violated these statutes when Rodriguez-Ortiz or the Putative Class Members were

terminated without just cause and not paid the required severance.

    71.        Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

minimum wage. On several occasions, HP Services failed to pay members of the class for hours



                                                   11
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 12 of 18



worked. These class members regularly performed manual labor for 10 and 12 hour periods per day

but were underpaid or not paid for altogether for this work. HP Services willfully violated these

sections by failing to pay Rodriguez-Ortiz and the Putative Class Members for all hours worked.

    72.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

worked in excess of eight hours in any work day or forty hours in a week must be compensated as

overtime. 29 L.P.R.A. § 273(a), §274. HP Services willfully violated these sections by failing to

properly compensate Rodriguez-Ortiz and the Putative Class Members for all hours actually worked

in excess of eight per day or forty per week. Rodriguez-Ortiz and the Putative Class Members

regularly worked in excess of 12 hours per day, 6-7 days per week.

    73.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and sixth

consecutive hours of work. An “employer who requires or allows an employee to work for a period

longer than five (5) consecutive hours, without providing a meal period, must pay the employee an

extraordinary compensation for the time worked” at a rate of one and a half times the regular rate of

pay. Id. HP Services willfully violated this section by requiring or failing to allow Rodriguez-Ortiz

and the Putative Class Members their regular meal periods.

    74.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers who

have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”). This bonus

is provided in addition to any other wages or benefits of any other kind to which an employee is

entitled. Id. HP Services employed the requisite number of workers, but willfully failed to pay a bonus

to those Putative Class Members who qualified.

    75.         As a result of HP Services’ willful violations of the applicable Puerto Rico Labor Laws,

Rodriguez-Ortiz and the Putative Class Members are entitled to recover their respective unpaid


                                                  12
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 13 of 18



compensation, liquidated damages (double damages), as provided for by the Puerto Rico Labor Law,

attorneys' fees and costs, pre- and post- judgment interest, and such other legal and equitable relief as

this Court deems just and proper.

    76.         Accordingly, Rodriguez-Ortiz and the Puerto Rico Class Members are entitled to

overtime wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus

liquidated damages, attorney’s fees and costs.

                                VIII. VIRGIN ISLANDS VIOLATIONS

    77.         Rodriguez-Ortiz brings this claim under Virgin Islands law as a Rule 23 class action.

    78.         Virgin Islands law requires employers like HP Services to pay overtime at a rate of

time and one half their regular rate of pay for all hours worked (i) on a sixth consecutive day, (ii) over

forty in one work week, and/or (iii) over eight hours in a day, in violation of Virgin Island Code Wage

and Hour Laws and Regulations, 24 V.I.C. §20. (“V.I.C. Wage and Hour Claims”).

    79.         HP Services required Rodriguez-Ortiz and the Virgin Islands Class to work more than

5 consecutive days without additional compensation as required by 24 V.I.C. § 20(a).

    80.         HP Services required Rodriguez-Ortiz and the Virgin Islands Class to work more than

8 hours in a workday without additional compensation as required by 24 V.l.C. § 20(a).

    81.         HP Services required Rodriguez-Ortiz and the Virgin Islands Class to work more than

40 hours within a workweek without additional compensation as required by 24 V.I.C. § 20(a).

    82.         HP Services failed to properly disclose or apprise Rodriguez-Ortiz and the Virgin

Islands Class of their right a employees under the V.I.C.

    83.         Accordingly, Rodriguez-Ortiz and the Virgin Islands Class are entitled to overtime

wages under Virgin Islands law in an amount equal to 1 and ½ times their rate of pay, plus liquidated

damages, attorney’s fees and costs.




                                                   13
         Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 14 of 18



                     IX.     CLASS AND COLLECTIVE ACTION ALLEGATIONS

   84.         Rodriguez-Ortiz incorporates all previous paragraphs and alleges that the illegal pay

practices HP Services imposed on Rodriguez-Ortiz were likewise imposed on the Putative Class

Members.

   85.         Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA, Puerto Rico law, and US Virgin Island law.

   86.         Numerous other individuals who worked with Rodriguez-Ortiz indicated they were

improperly classified as independent contractors, paid in the same manner, performed similar work,

and were not properly compensated for all hours worked as required by state and federal wage laws.

   87.         Based on their experiences and tenure with HP Services, Rodriguez-Ortiz is aware that

HP Services’ illegal practices were imposed on the Putative Class Members. At this time, numerous

employees of HP Services have opted in to this litigation.

   88.         The members of the Day Rate Class were all improperly classified as independent

contractors and not afforded the overtime compensation when they worked in excess of 40 per week.

   89.         The members of the Hourly Class were all improperly classified as independent

contractors and not paid the correct rate for their hours worked in excess of 40 per week.

   90.         HP Services’s failure to pay appropriate wages and overtime compensation at the rates

required by federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Putative Class Members.

   91.         Rodriguez-Ortiz’s experiences are therefore typical of the experiences of the Putative

Class Members.

   92.         The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.




                                                 14
          Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 15 of 18



    93.         Rodriguez-Ortiz has no interests contrary to, or in conflict with, the Putative Class

Members. Like each member of the Putative Class, Rodriguez-Ortiz has an interest in obtaining the

unpaid overtime wages owed under federal law.

    94.         A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

    95.         Absent this action, many members of the Putative Class likely will not obtain redress

of their injuries and HP Services will reap the unjust benefits of violating the FLSA and state laws.

    96.         Furthermore, even if some of the members of the Classes could afford individual

litigation against HP Services, it would be unduly burdensome to the judicial system.

    97.         Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

    98.         The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a) Whether HP Services employed the members of the Classes within the meaning

                    of the FLSA or state law;

                b) Whether the members of the Classes were improperly misclassified as independent

                    contractors;

                c) Whether HP Services’ decision to classify the members of the Classes as

                    independent contractors was made in good faith;

                d) Whether HP Services’ decision to not pay the correct amount for overtime to the

                    members of the Classes was made in good faith;

                e) Whether HP Services’ violation of the FLSA was willful; and




                                                   15
         Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 16 of 18



               f) Whether HP Services’ illegal pay practices were applied uniformly to all members

                    of the Classes.

   99.         Rodriguez-Ortiz’s claims are typical of the claims of the Putative Class Members.

Rodriguez-Ortiz and the Putative Class Members sustained damages arising out of HP Services’ illegal

and uniform employment policy.

100.           Rodriguez-Ortiz knows of no difficulty that will be encountered in the management

   of this litigation that would preclude its ability to go forward as a class or collective action.

101.           Although the issue of damages may be somewhat individual in character, there is no

   detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

   collective action treatment.

                                        IX.     JURY DEMAND

102.           Rodriguez-Ortiz demands a trial by jury.

                                       X.      RELIEF SOUGHT
103.           WHEREFORE, Rodriguez-Ortiz prays for judgment against HP Services as follows:

               a.       For an Order designating the Day Rate Class as a collective action and

                        permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                        similarly situated individuals with instructions to permit them to assert timely

                        FLSA claims in this action by filing individual Consents to Sue pursuant to 29

                        U.S.C. § 216(b);

               b.       For an Order designating the Hourly Class as a collective action and permitting

                        the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                        individuals with instructions to permit them to assert timely FLSA claims in

                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);




                                                   16
         Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 17 of 18



             c.    For an Order pursuant to Section 16(b) of the FLSA finding HP Services liable

                   for unpaid back wages due to Rodriguez-Ortiz and the Putative Classes for

                   liquidated damages equal in amount to their unpaid compensation;

             d.    For an Order designating the state law classes as class actions pursuant to Fed.

                   R. Civ. P. 23;

             e.    For an Order appointing Rodriguez-Ortiz and his counsel as Class Counsel to

                   represent the interests of the both the federal and Puerto Rico Class;

             f.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                   interest; and

             g.    For an Order granting such other and further relief as may be necessary and

                   appropriate.



Dated:       New York, New York
             April 26, 2021




                                          Respectfully submitted,


                                          /s/ Dana Cimera
                                          Dana M. Cimera
                                          FITAPELLI & SCHAFFER, LLP
                                          Dana M. Cimera
                                          28 Liberty Street, 30th Floor
                                          New York, NY 10005
                                          Telephone: (212) 300-0375




                                             17
        Case 3:21-cv-01251-RAM Document 1 Filed 05/19/21 Page 18 of 18



                                              Michael A. Josephson
                                              Texas Bar No. 24014780
                                              Richard M. Schreiber
                                              State Bar No. 24056278
                                              Andrew Dunlap
                                              Texas Bar No. 24078444
                                              JOSEPHSON DUNLAP, LLP
                                              11 Greenway Plaza, Suite 3050
                                              Houston, Texas 77046
                                              713-352-1100 – Telephone
                                              713-352-3300 – Facsimile
                                              mjosephson@mybackwages.com
                                              adunlap@mybackwages.com
                                              rschreiber@mybackwages.com

                                              AND


                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              BRUCKNER BURCH, PLLC
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              Telephone:     (713) 877-8788
                                              Telecopier:    (713) 877-8065
                                              rburch@brucknerburch.com




                                 CERTIFICATE OF SERVICE

        I served a copy of this document on all counsel of record via the Court’s ECF system and the
Federal Rules of Civil Procedure on April 26, 2021.


                                                 /s/ Dana Cimera
                                                 Dana Cimera




                                                18
